The Honorable Kim Hendren State Senator 2502 Highway 73 Southeast Gravette, AR 72736
Dear Senator Hendren:
I am writing in response to a request you have made on behalf of the Siloam Springs City Prosecutor regarding the legality of a traffic stop and detention in Arkansas by an Oklahoma law enforcement officer. Attached to your request is a summary of a particular incident involving the arrest by a Siloam Springs police officer of an individual who was pursued into Arkansas and detained by an Oklahoma police officer.
Based on the information you have supplied, it is apparent that the prosecutor's request relates to a currently pending case. It has long been the policy of this office to avoid rendering opinions on matters that are the subject of pending litigation. I must therefore respectfully decline to answer your question. The prosecutor may wish to direct his questions to the Office of the Prosecutor Coordinator, which should be able to render advice.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh